DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 17-22, filed 10/06/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 07/08/2021 has been withdrawn. 

Terminal Disclaimer
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-28, and 30-37 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-15, 21-28, 61-68 and 70 of copending Application No. 16,647,801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated below.
Claims 11 and 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 26 of copending Application No. 16,647,801 in view of Virette et al. (US 2012/0185255 A1), hereinafter referred to as Virette. It would have been obvious to one of ordinary skill .
This is a provisional nonstatutory double patenting rejection.

Instant Application
Application #16,647,801
Claim 1: A method of allocating a bit-budget to a plurality of first parts of a CELP core module of an encoder for encoding a sound signal or a decoder for decoding the sound signal, comprising:
Claim 61: A method of allocating a bit-budget to a plurality of first parts and a second part of a CELP core module of an encoder for encoding a sound signal or a decoder for decoding the sound signal, comprising: 
storing bit-budget allocation tables assigning, for each of a plurality of intermediate bit rates, respective bit-budgets to the first CELP core module parts; 
storing bit-budget allocation tables assigning, for each of a plurality of intermediate bit rates, respective bit-budgets to the first CELP core module parts; 
determining a CELP core module bit rate; 
determining a CELP core module bit rate; 
selecting one of the intermediate bit rates based on the determined CELP core module bit rate; 
selecting one of the intermediate bit rates based on the determined CELP core module bit rate; 
allocating to the first CELP core module parts the respective bit-budgets assigned by the bit-budget allocation tables for the selected intermediate bit rate; 
allocating to the first CELP core module parts the respective bit-budgets assigned by the bit-budget allocation tables for the selected intermediate bit rate; and 
Claim 2: The bit-budget allocating method according to claim 1, wherein the CELP core module comprises a second part, and wherein the bit-budget allocating method comprises allocating to the second CELP core module part a bit-budget remaining after allocating to the first CELP core module parts the respective bit-budgets assigned by the bit-budget allocation tables for the selected intermediate bit rate;  
wherein:
allocating to the second CELP core module part a bit-budget remaining after allocating to the first CELP core module parts the respective bit-budgets assigned by the bit-budget allocation tables for the selected intermediate bit rate;  
wherein:
Claim 3: The bit-budget allocating method according to claim 1, wherein:
Claim 62: The bit-budget allocating method according to claim 61, wherein:
the first CELP core module parts comprise at least one of LP filter coefficients, a CELP adaptive codebook, a CELP adaptive codebook gain and a CELP innovation codebook gain; and
the first CELP core module parts comprise at least one of LP filter coefficients, a CELP adaptive codebook, a CELP adaptive codebook gain and a CELP innovation codebook gain; and
Claim 4: the bit-budget allocating method according to claim 2, wherein the second CELP core module part comprises a CELP innovation codebook.
the second CELP core module part comprises a CELP innovation codebook.
Claim 5: The bit-budget allocating method according to claim 1, wherein selecting one of the intermediate bit rates comprises selecting a 
Claim 63: The bit-budget allocating method according to claim 61, wherein selecting one of the intermediate bit rates comprises selecting a 
Claim 6: The bit-budget allocating method according to claim 1, wherein selecting one of the intermediate bit rates comprises selecting a nearest lower one of the intermediate bit rates to the CELP core module bit rate.  
Claim 64: The bit-budget allocating method according to claim 61, wherein selecting one of the intermediate bit rates comprises selecting a nearest lower one of the intermediate bit rates to the CELP core module bit rate.  
Claim 7: The bit-budget allocating method according to claim 2, comprising distributing the second CELP core module part bit-budget between all sub-frames of successive frames of the sound signal.
Claim 1: allocating to the second CELP core module part a bit-budget remaining after allocating to the first CELP core module parts the said respective bit-budgets, wherein allocating the second CELP core module part bit-budget comprises distributing the second CELP core module part bit-budget between the sub-frames of the frame and allocating a larger bit-budget to at least one of the sub-frames of the frame.  
Claim 8: A method for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
Claim 7: A method for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
allocating a bit-budget to the supplementary codec modules;
allocating a bit-budget to the supplementary codec modules;

subtracting, from a total codec bit-budget, the supplementary codec modules bit- budget to determine a CELP core module bit-budget; and
using the method according to claim 1, for allocating the CELP core module bit-budget to the first CELP core module parts wherein the CELP core module bit rate is determined on the basis of the CELP core module bit-budget.  
using the method according to claim 1, for allocating the CELP core module bit-budget to the first CELP core module parts and to the second CELP core module part.  
Claim 9: A method for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
Claim 8: A method for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
allocating a first bit-budget to codec signaling;
allocating a first bit-budget to codec signaling;
allocating a second bit-budget to the supplementary codec modules;
allocating a second bit-budget to the supplementary codec modules;
subtracting, from a total codec bit-budget, the first and second bit-budgets to determine a CELP core module bit-budget; and
subtracting, from a total codec bit-budget, the first and second bit-budgets to determine a CELP core module bit-budget; and
using the method according to claim 1, for allocating the CELP core module bit-budget to the first CELP core module parts wherein the CELP core module bit rate is determined on the basis of the CELP core module bit-budget.   
using the method according to claim 1, for allocating the CELP core module bit-budget to the first CELP core module parts and to the second CELP core module part.  
Claim 10: The method for encoding or decoding a sound signal according to claim 8, wherein determining the CELP core module bit rate comprises: 
Claim 8: A method for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
allocating a bit-budget to CELP core module signaling; and
allocating a first bit-budget to codec signaling;
subtracting, from the CELP core module bit-budget, the CELP core module signaling bit-budget to determine a bit-budget for the CELP core module parts used in determining the CELP core module bit rate.
subtracting, from a total codec bit-budget, the first and second bit-budgets to determine a CELP core module bit-budget;
Claim 11: The method for encoding or decoding a sound signal according to claim 8, wherein the supplementary codec modules comprises at least one of a stereo module and a bandwidth extension module.
Virette: para [0130] where time domain bandwidth extension is performed
Claim 12: The method for encoding or decoding a sound signal according to claim 8, comprising determining an unemployed bit-budget including subtracting from the total codec bit-budget (a) the bit-budget allocated to the supplementary codec modules, (b) the bit-budgets allocated to the first CELP core module parts, and (c) a bit-
Claim 9: The method for encoding or decoding a sound signal according to claim 7, comprising determining an unemployed bit-budget including subtracting from the total codec bit-budget (a) the bit-budget allocated to the supplementary codec modules, (b) the bit-budgets allocated to the first CELP core module parts, and (c) the bit-
Claim 13: The method for encoding or decoding a sound signal according to claim 12, comprising allocating the unemployed bit-budget to encoding of at least one of the first CELP core module parts.  
Claim 10: The method for encoding or decoding a sound signal according to claim 9, comprising allocating the unemployed bit-budget to encoding of at least one of the first CELP core module parts.  
Claim 14: The method for encoding or decoding a sound signal according to claim 12, comprising allocating the unemployed bit-budget to encoding of a transform- domain codebook.  
Claim 11: The method for encoding or decoding a sound signal according to claim 9, comprising allocating the unemployed bit-budget to encoding of a transform- domain codebook.  
Claim 15: The method for encoding or decoding a sound signal according to claim 14, wherein allocating the unemployed bit-budget to encoding of the transform- domain codebook comprises allocating a first part of the unemployed bit-budget to transform-domain parameters, and allocating a second part of the unemployed bit-budget to a vector quantizer within the transform-domain codebook.  
Claim 12: The method for encoding or decoding a sound signal according to claim 11, wherein allocating the unemployed bit-budget to encoding of the transform- domain codebook comprises allocating a first part of the unemployed bit-budget to transform-domain parameters, and allocating a second part of the unemployed bit-budget to a vector quantizer within the transform-domain codebook.  
Claim 16: The method for encoding or decoding a sound signal according to claim 15, comprising distributing the second part of the unemployed 
Claim 13: The method for encoding or decoding a sound signal according to claim 12, comprising distributing the second part of the unemployed 
Claim 17: The method for encoding or decoding a sound signal according to claim 16, wherein a highest bit-budget is allocated to a first sub-frame of the frame.  
Claim 14: The method for encoding or decoding a sound signal according to claim 13, wherein a larger bit-budget is allocated to a first sub-frame of the frame.  
Claim 18: A method for encoding or decoding a sound signal using a CELP core module and at least one supplementary codec module, wherein the CELP core module comprises a plurality of CELP core module parts, and wherein a variable bit-budget is allocated to the CELP core module, comprising: 
Claim 7: A method for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
allocating a bit-budget to the supplementary codec modules;
Claim 6: allocating to the first CELP core module parts respective bit-budgets assigned to the first CELP core module parts by bit-budget allocation tables
allocating the variable CELP core module bit-budget to the CELP core module parts using the method according to claim 1.
Claim 7: using the method according to claim 1, for allocating the CELP core module bit-budget to the first CELP core module parts and to the second CELP core module part.  
Claim 19: A device for allocating a bit-budget to a plurality of first parts of a CELP core module of an encoder for encoding a sound signal or a decoder for decoding the sound signal, comprising:
Claim 65: A device for allocating a bit-budget to a plurality of first parts and a second part of a CELP core module of an encoder for encoding a sound signal or a decoder for decoding the sound signal, comprising:

at least one processor; and 
a memory coupled to the processor and comprising non-transitory instructions that when executed cause the processor to implement: 
a memory coupled to the processor and comprising non-transitory instructions that when executed cause the processor to implement: 
a memory for storing bit-budget allocation tables assigning, for each of a plurality of intermediate bit rates, respective bit-budgets to the first CELP core module parts; 
bit-budget allocation tables assigning, for each of a plurality of intermediate bit rates, respective bit-budgets to the first CELP core module parts;
a calculator of a CELP core module bit rate; 
a calculator of a CELP core module bit rate;  
a selector of one of the intermediate bit rates based on the CELP core module bit rate; 
a selector of one of the intermediate bit rates based on the determined CELP core module bit rate;
an allocator of the respective bit-budgets assigned by the bit-budget allocation tables, for the selected intermediate bit rate, to the first CELP core module parts.
a first allocator of the respective bit-budgets assigned by the bit-budget allocation tables, for the selected intermediate bit rate, to the first CELP core module parts; and
Claim 20: The bit-budget allocating device according to claim 19, wherein the CELP core module comprises a second part, and wherein the bit-budget allocating device comprises an allocator to the second CELP core module part a bit-budget remaining after allocating to the first CELP core module parts the respective bit-

Claim 21: The bit-budget allocating device according to claim 19, wherein:
Claim 66: The bit-budget allocating device according to claim 65, wherein:
the first CELP core module parts comprise at least one of LP filter coefficients, a CELP adaptive codebook, a CELP adaptive codebook gain and a CELP innovation codebook gain.
the first CELP core module parts comprise at least one of LP filter coefficients, a CELP adaptive codebook, a CELP adaptive codebook gain and a CELP innovation codebook gain; and
Claim 22: The bit-budget allocating device according to claim 20, wherein the second CELP core module part comprises a CELP innovation codebook.
the second CELP core module part comprises a CELP innovation codebook.
Claim 23: The bit-budget allocating device according to claim 19, wherein the selector selects a nearest higher one of the intermediate bit rates to the CELP core module bit rate.  
Claim 67: The bit-budget allocating device according to claim 65, wherein the selector of one of the intermediate bit rates selects a nearest higher one of the intermediate bit rates to the CELP core module bit rate.  
Claim 24: The bit-budget allocating device according to claim 19, wherein the selector selects a nearest lower one of the intermediate bit rates to the CELP core module bit rate.  
Claim 68: The bit-budget allocating device according to claim 65, wherein the selector of one of the intermediate bit rates selects a nearest lower one of the intermediate bit rates to the CELP core module bit rate.  
Claim 25: The bit-budget allocating device according to claim 20, wherein the second CELP core module part bit budget allocator distributes the second CELP core module part bit-budget between all sub-frames of successive frames of the sound signal.

Claim 15: a second allocator, to the second CELP core module part, of a bit-budget remaining after allocating to the first CELP core module parts the said respective bit-budgets, wherein the second allocator distributes the second CELP core module part bit- budget between the sub-frames of the frame and allocates a larger bit-budget to at least one of the sub-frames of the frame.  
Claim 26: A device for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
Claim 21: A device for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
at least one counter of a bit-budget used by the supplementary codec modules;
an allocator of a bit-budget to the supplementary codec modules;
a subtractor of the supplementary codec modules bit-budget from a total codec bit- budget to determine a CELP core module bit-budget; and
a subtractor of the supplementary codec modules bit-budget from a total codec bit- budget to determine a CELP core module bit-budget; and
a device according to claim 19, for allocating the CELP core module bit-budget to the first CELP core module parts wherein the calculator uses the CELP core module bit-budget to determine the CELP core module bit rate.  
the bit-budget allocating device according to claim 15, for allocating the CELP core module bit-budget to the first CELP core module parts and to the second CELP core module part.  
Claim 27: A device for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
Claim 22: A device for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
a counter of a first bit-budget used for codec signaling;
an allocator of a first bit-budget to codec signaling;
at least one counter of a second bit-budget used by the supplementary codec modules;  
an allocator of a second bit-budget to the supplementary codec modules;  
a subtractor of the first and second bit-budgets from a total codec bit-budget to determine a CELP core module bit-budget; and
a subtractor of the first and second bit-budgets from a total codec bit-budget to determine a CELP core module bit-budget; and
a device according to claim 19, for allocating the CELP core module bit-budget to the first CELP core module parts wherein the calculator uses the CELP core module bit-budget to determine the CELP core module bit rate.  
the bit-budget allocating device according to claim 15, for allocating the CELP core module bit-budget to the first CELP core module parts and to the second CELP core module part.  
Claim 28: The device for encoding or decoding a sound signal according to claim 26, wherein the calculator of the CELP core module bit rate comprises: 
Claim 22: A device for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
a counter of a bit-budget used for CELP core module signaling; and 
an allocator of a first bit-budget to codec signaling;

a subtractor of the first and second bit-budgets from a total codec bit-budget to determine a CELP core module bit-budget; and
Claim 29: The device for encoding or decoding a sound signal according to claim 26, wherein the supplementary codec modules comprise at least one of a stereo module and a bandwidth extension module.
Virette: para [0130] where time domain bandwidth extension is performed
Claim 30: The device for encoding or decoding a sound signal according to claim 26, comprising, for determining an unemployed bit-budget, a subtractor of (a) the bit-budget allocated to the supplementary codec modules, (b) the bit-budgets allocated to the first CELP core module parts, and (c) a bit-budget allocated to a second CELP core module part from the total codec bit-budget.  
Claim 23: The device for encoding or decoding a sound signal according to claim 21, comprising, for determining an unemployed bit-budget, a subtractor of (a) the bit-budget allocated to the supplementary codec modules, (b) the bit-budgets allocated to the first CELP core module parts, and (c) the bit-budget allocated to the second CELP core module part from the total codec bit-budget.  
Claim 31: The device for encoding or decoding a sound signal according to claim 30, comprising an allocator of the unemployed bit-budget to encoding of at least one of the first CELP core module parts.  
Claim 24: The device for encoding or decoding a sound signal according to claim 23, comprising an allocator of the unemployed bit-budget to encoding of at least one of the first CELP core module parts.  
Claim 32: The device for encoding or decoding a sound signal according to claim 30, comprising an allocator of the unemployed bit-budget to encoding of a transform-domain codebook.  
Claim 25: The device for encoding or decoding a sound signal according to claim 23, comprising an allocator of the unemployed bit-budget to encoding of a transform-domain codebook.  
Claim 33: The device for encoding or decoding a sound signal according to claim 32, wherein the allocator of the unemployed bit-budget to encoding of the transform-domain codebook allocates a first part of the unemployed bit-budget to transform- domain parameters, and allocates a second part of the unemployed bit-budget to a vector quantizer within the transform-domain codebook.  
Claim 26: The device for encoding or decoding a sound signal according to claim 25, wherein the allocator of the unemployed bit-budget to encoding of the transform-domain codebook allocates a first part of the unemployed bit-budget to transform- domain parameters, and allocates a second part of the unemployed bit-budget to a vector quantizer within the transform-domain codebook.  
Claim 34: The device for encoding or decoding a sound signal according to claim 33, wherein the allocator of the unemployed bit-budget to encoding of the transform-domain codebook distributes the second part of the unemployed bit-budget among all the sub-frames of the frame of the sound signal.  
Claim 27: The device for encoding or decoding a sound signal according to claim 26, wherein the allocator of the unemployed bit-budget distributes the second part of the unemployed bit-budget among all the sub-frames of the frame of the sound signal.  
Claim 35: The device for encoding or decoding a sound signal according to claim 34, wherein the allocator of the unemployed bit-budget to encoding of the transform-domain codebook 
Claim 28: The device for encoding or decoding a sound signal according to claim 27, wherein the allocator of the unemployed bit-budget allocates 
Claim 36: A device for encoding or decoding a sound signal using a CELP core module and at least one supplementary codec module, wherein the CELP core module comprises a plurality of CELP core module parts, and wherein a variable bit-budget is allocated to the CELP core module, comprising: 
Claim 7: A method for encoding or decoding a sound signal using a CELP core module and supplementary codec modules, comprising:
allocating a bit-budget to the supplementary codec modules;
Claim 6: allocating to the first CELP core module parts respective bit-budgets assigned to the first CELP core module parts by bit-budget allocation tables
a device for allocating the variable CELP core module bit-budget to the CELP core module parts using the device according to claim 19.
using the method according to claim 1, for allocating the CELP core module bit-budget to the first CELP core module parts and to the second CELP core module part.  
Claim 37: A device for allocating a bit-budget to a plurality of first parts of a CELP core module of an encoder for encoding a sound signal or a decoder for decoding the sound signal, comprising:
Claim 70: A device for allocating a bit-budget to a plurality of first parts and a second part of a CELP core module of an encoder for encoding a sound signal or a decoder for decoding the sound signal, comprising:  
at least one processor; and
at least one processor; and

a memory coupled to the processor and comprising non-transitory instructions that when executed cause the processor to:
store bit-budget allocation tables assigning, for each of a plurality of intermediate bit rates, respective bit-budgets to the first CELP core module parts; 
store bit-budget allocation tables assigning, for each of a plurality of intermediate bit rates, respective bit-budgets to the first CELP core module parts;
determine a CELP core module bit rate; 
determine a CELP core module bit rate;
select one of the intermediate bit rates based on the determined CELP core module bit rate; 
select one of the intermediate bit rates based on the determined CELP core module bit rate;
allocate to the first CELP core module parts the respective bit-budgets assigned by the bit-budget allocation tables for the selected intermediate bit rate; 
allocate the respective bit-budgets assigned by the bit-budget allocation tables, for the selected intermediate bit rate, to the first CELP core module parts; and


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-37 would be allowable if rewritten or amended to overcome the double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Eksler425, Jelinek, and Redelinghuys do not teach the limitations in the claims. Specifically, none of the cited prior art teaches storing the bit-budget allocation tables for multiple .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0121508 A1 para [0020] teaches bit budgets and different allocations at different frequencies; US 6,898,566 B1 col. 6 lines 13-20 teaches allocation of bit budget depending on the return with the most benefits.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658